DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
	Claims 11-12 are objected to because of the following informalities:
Claims 11 and 12 depend from claim 9, which is canceled. These claims should be dependent on claim 8.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 4, the limitation “wherein the removing does not remove the third dielectric layer between the metal line and the second dielectric layer” renders the claim indefinite, as the third dielectric is not required to be formed in that structure by claim 1, making the antecedent basis unclear and the required method step uncertain. For purposes of examination, the limitation will be interpreted as “wherein the removing does not remove a portion of the third dielectric layer formed between the metal line and the second dielectric layer”.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-8, 10-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh (U.S. PGPub 2015/0179511) in view of Gosset (U.S. PGPub 2009/0051033).
Regarding claim 1, Hsieh teaches providing a workpiece including a metal feature in a first dielectric layer (Fig. 1, dielectric layer 24, metal feature 26, [0010]-[0012]); an etch stop layer over the metal feature (Fig. 2, 27, [0013]); a second dielectric layer over the ESL (Fig. 2, 28, [0014]); a third dielectric layer over the second dielectric layer (Fig. 2, 30, [0014]); a patterned hard mask having a trench (Fig. 2, 32/34, trenches 36A/36B, [0016]-[0017]); forming a via opening through the trench in the patterned hard mask, the third dielectric layer, the second dielectric layer, and the ESL to expose the metal feature (Fig. 9, [0032]); depositing a metal layer in the trench and the via opening to form a metal line and a metal contact via, respectively, over the workpiece (Fig. 10, [0033]); and removing the patterned hard mask (Fig. 10).
Hsieh does not explicitly teach removing the patterned hard mask between the metal line and the metal contact via, wherein the removing comprises removing a portion of the third dielectric layer to expose the second dielectric layer, and depositing a fourth dielectric layer between the metal line and the metal contact via. Hsieh teaches wherein the third dielectric layer is a hard mask ([0014]).
Gosset teaches removing a patterned hard mask between two metal interconnect structures (Figs. 4-5, 336, [0099]), wherein removing the patterned hard mask comprises exposing an IMD which surrounds a metal line (Fig. 5, 306, [0083]) and depositing a fourth dielectric layer between the two metal interconnect structures (Fig. 9, [0102]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Gosset with Hsieh such that the method comprises removing the patterned hard mask between the metal line and the metal contact via, wherein the removing comprises removing a portion of the third dielectric layer to expose the second dielectric 
Regarding claim 2, the combination of Hsieh and Gosset teaches before the removing of the patterned hard mask, planarizing the deposited metal layer to expose the patterned hard mask (Gosset, Fig. 4, [0097]). It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Hsieh and Gosset for the reasons set forth in the rejection of claim 1. 
Regarding claim 3, the combination of Hsieh and Gosset teaches wherein the removing of the patterned hard mask is after the depositing the metal layer over the patterned hard mask (Gosset, Fig. 4, [0097]). It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Hsieh and Gosset for the reasons set forth in the rejection of claim 1.
Regarding claim 5, the combination of Hsieh and Gosset teaches wherein the fourth dielectric layer between the metal line and the metal contact via is not subject to etching (Gosset, Fig. 9, [0102]). It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Hsieh and Gosset for the reasons set forth in the rejection of claim 1.
Regarding claim 6, the combination of Hsieh and Gosset teaches wherein the second dielectric layer is different from the third dielectric layer and the second dielectric layer is different from the ESL (Hsieh, [0013]-[0014]). It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Hsieh and Gosset for the reasons set forth in the rejection of claim 1.
Regarding claim 7, the combination of Hsieh and Gosset teaches wherein the patterned hard mask is different from the ESL in terms of composition (Hsieh, [0013]-[0016]).
Regarding claim 8, Hsieh teaches providing a workpiece including a metal feature in a first dielectric layer (Fig. 1, dielectric layer 24, metal feature 26, [0010]-[0012]); an etch stop layer over the metal feature (Fig. 2, 27, [0013]); a second dielectric layer over the ESL (Fig. 2, 28, [0014]); a third dielectric layer over the second dielectric layer (Fig. 2, 30, [0014]); a patterned hard mask having a trench (Fig. 2, 32/34, trenches 36A/36B, [0016]-[0017]), wherein a portion of the third dielectric layer is disposed under the patterned hard mask (Fig. 2); forming a via opening through the trench in the patterned hard mask, the third dielectric layer, the second dielectric layer, and the ESL to expose the metal feature (Fig. 9, [0032]); depositing a metal layer in the trench and the via opening to form a metal line and a metal contact via, respectively, over the workpiece (Fig. 10, [0033]); and removing the patterned hard mask (Fig. 10).
Hsieh does not explicitly teach planarizing the deposited metal layer to expose the patterned hard mask and removing the patterned hard mask and the portion of the third dielectric layer. Hsieh teaches wherein the third dielectric layer is a hard mask ([0014]).
Gosset teaches planarizing a deposited metal layer to expose a patterned hard mask (Fig. 4, [0097]), removing a patterned hard mask between two metal interconnect structures (Figs. 4-5, 336, [0099]) and depositing a fourth dielectric layer between the two metal interconnect structures (Fig. 9, [0102]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Gosset with Hsieh such that the method comprises planarizing the deposited metal layer to expose the patterned hard mask and removing the patterned hard mask and the portion of the third dielectric layer for the purpose of improving device reliability (Gosset, [0068]).
	Regarding claim 10, the combination of Hsieh and Gosset teaches wherein the removing exposes a portion of the second dielectric layer (Gosset, Fig. 5, 306, [0083]). It would have been obvious 
Regarding claim 11, the combination of Hsieh and Gosset teaches wherein the removing of the patterned hard mask is after the depositing the metal layer over the patterned hard mask (Gosset, Fig. 4, [0097]). It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Hsieh and Gosset for the reasons set forth in the rejection of claim 8.
Regarding claim 12, the combination of Hsieh and Gosset teaches depositing a fourth dielectric layer over the metal layer (Gosset, Fig. 9, [0102]). It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Hsieh and Gosset for the reasons set forth in the rejection of claim 8.
Regarding claim 13, the combination of Hsieh and Gosset teaches wherein the fourth dielectric layer is in contact with the second dielectric layer (Gosset, Fig. 18, [0102], 1108, 1106). It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Hsieh and Gosset for the reasons set forth in the rejection of claim 8.
Regarding claim 15, Hsieh teaches wherein the second dielectric layer is different from the third dielectric layer and the second dielectric layer is different from the ESL (Hsieh, [0013]-[0014]).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hsieh (U.S. PGPub 2015/0179511) in view of Gosset (U.S. PGPub 2009/0051033) and further in view of Huang (U.S. PGPub 2017/0194242).
Regarding claim 21, the combination of Hsieh and Gosset does not explicitly teach wherein the ESL comprises titanium oxide, hafnium oxide, zirconium oxide, zinc oxide, or zirconium titanium oxide.
Huang teaches a metal feature (10); an etch stop layer over the metal feature (Fig. 1A, 20, [0019]); a second dielectric layer over the ESL (30, [0023]); and a metal contact via formed through the 
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Huang with Hsieh and Gosset such that the metal feature is disposed in first dielectric layer and an etch stop layer disposed between the metal feature and the second dielectric layer, wherein the etch stop layer comprises titanium oxide, hafnium oxide, zirconium oxide, zinc oxide, or zirconium titanium oxide for the purpose of implementing the line and via of Yew ([0024]) over an intermediate metal feature formed over a substrate (Hsieh, [0012]) with an etch stop layer formed of an appropriate known material (Huang, [0020]).
Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yew (U.S. PGPub 2004/0084780) in view of Huang (U.S. PGPub 2017/0194242) and Hsieh (U.S. PGPub 2015/0179511).
Regarding claim 16, Yew teaches a semiconductor device (Fig. 2E) comprising a metal feature (202, [0024]), a second dielectric layer over the metal feature (204, [0024]); a metal line over the second dielectric layer (226, [0030]); a metal contact via adjacent to the metal line (224, [0030]); and a third dielectric layer between the metal line and the second dielectric layer, wherein the metal contact via extends through the second dielectric layer, the third dielectric layer, and the ESL and is in contact with the metal feature (206, Fig. 2E, [0025]). 
Yew does not explicitly teach wherein the metal feature is disposed in a first dielectric layer and an etch stop layer disposed between the metal feature and the second dielectric layer, wherein the etch stop layer comprises titanium oxide, hafnium oxide, zirconium oxide, zinc oxide, or zirconium titanium oxide.
Huang teaches a metal feature (10); an etch stop layer over the metal feature (Fig. 1A, 20, [0019]); a second dielectric layer over the ESL (30, [0023]); and a metal contact via formed through the 
Hsieh teaches a metal feature in a first dielectric layer (Fig. 10, dielectric layer 24, metal feature 26, [0010]-[0012]) and a metal contact via and line formed over the metal feature (Fig. 10).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Huang and Hsieh with Yew such that the metal feature is disposed in first dielectric layer and an etch stop layer disposed between the metal feature and the second dielectric layer, wherein the etch stop layer comprises titanium oxide, hafnium oxide, zirconium oxide, zinc oxide, or zirconium titanium oxide for the purpose of implementing the line and via of Yew ([0024]) over an intermediate metal feature formed over a substrate (Hsieh, [0012]) with an etch stop layer formed of an appropriate known material (Huang, [0020]).
Regarding claim 17, the combination of Yew, Huang, and Hsieh teaches wherein the second dielectric layer is different from the third dielectric layer (Yew, [0024]-[0025]). It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Yew and Hsieh for the reasons set forth in the rejection of claim 16.
Regarding claim 18, the combination of Yew, Huang, and Hsieh teaches a fourth dielectric layer between the metal line and the metal contact via (Yew, [0028]). It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Yew, Huang, and Hsieh for the reasons set forth in the rejection of claim 16.
Regarding claim 19, the combination of Yew, Huang, and Hsieh teaches wherein the fourth dielectric layer comprises a low-k material (Yew, [0028], same as 204, [0025]). It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Yew, Huang, and Hsieh for the reasons set forth in the rejection of claim 16.
Regarding claim 20, the combination of Yew, Huang, and Hsieh teaches wherein the fourth dielectric layer is different from the second dielectric layer and the third dielectric layer (Yew, [0028]). It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Yew, Huang, and Hsieh for the reasons set forth in the rejection of claim 16.
Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding dependent claim 4, the prior art, when taken alone or in combination, does not reasonably suggest wherein the removing does not remove a portion of the third dielectric layer formed between the metal line and the second dielectric layer.
Regarding dependent claim 14, the prior art, when taken alone or in combination, does not reasonably suggest wherein the fourth dielectric layer is in contact with the third dielectric layer under the metal layer.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIA SABUR whose telephone number is (571)270-7219.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALIA SABUR/Primary Examiner, Art Unit 2812